DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)–(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement submitted on 7/2/20 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frerking (US 20160119938) in view of Tavares (US 20180376357).  
Regarding claims 1, 8 and 9, Frerking teaches an air-to-ground communication system (Fig. 1) comprising: 
(aircraft equipment 822) used for performing air-to-ground communication to relay communication between multiple user terminals in an aircraft and a communication device on a ground location ([0023] “When using air-to-ground communications, aircraft 102 communicates with cell tower 108, which communicates signals to terrestrial network 110” [0024] “The in-flight communications network .. connects to core network 526 and provides Internet access for multiple devices on the aircraft” [0033] FIG. 10 illustrates exemplary in-flight connectivity equipment included in aircraft equipment 822 of FIGS. 5-9 that can provide simultaneous and coordinated communications services over air-to-ground) [0033] FIG. 10 illustrates exemplary in-flight connectivity equipment included in aircraft equipment 822), and 
a base station device (Fig. 1 and Fig. 2; cell tower 108) used for ground-to-ground communication and capable of performing air-to-ground communication with the user terminals in the aircraft ([0023] “Referring to FIG. 1, in-flight communications network 100 uses air-to -ground communications and satellite communications to provide in-flight wide area access to users on aircraft 102.. When using air-to-ground communications, aircraft 102 communicates with cell tower 108, which communicates signals to terrestrial network 110.”), the aircraft terminal device comprising: 
an in-flight communication controller (Fig. 10, in-flight connectivity controller 1418) configured to control communication with the multiple user terminals:
wherein the in-flight communication controller controls communication such that, when providing communication with at least one of the multiple user terminals ([0023] “Referring to FIG. 1, in-flight communications network 100 uses air-to -ground communications and satellite communications to provide in-flight wide area access to users on aircraft 102. An exemplary air-to -ground system includes a terrestrial relay point (e.g., an up-tilted antenna coupled to an eNodeB, base transceiver station, or other communications system coupled to a network) that directly communicates with wireless handsets or other user equipment ..When using air-to-ground communications, aircraft 102 communicates with cell tower 108, which communicates signals to terrestrial network 110”);
Frerking teaches the concept of reserving bandwidth allocation based on priority but does not explicitly teach cutting off communications based on determination reference information ([0043] “FIG. 10 allocates that bandwidth to user equipment associated with individual users on the aircraft” [0044] “Each user and/or user type may be granted different priority for its associated equipment. For example, aircraft avionics may be granted highest priority and equipment associated with passengers may be granted lowest priority” [0046] “In at least one embodiment of in-flight connectivity controller 1418, an override selection may be made that gives absolute priority to aircraft avionics under certain circumstances (e.g., emergency communications).
However, Frerking does not explicitly teach
“controlling communication by cutting off communication with at least one of the multiple user terminals when the aircraft terminal device determines that the base station device needs to reserve an available communication bandwidth for the ground-to-ground communication”. The examiner notes that this limitation “controlling…when 
In an analogous art, Tavares teaches controlling communication by cutting off communication (communication shut off) with at least one of the multiple user terminals when the aircraft terminal device determines that the base station device needs to reserve an available communication bandwidth for the ground-to-ground communications based on determination reference information ([0158] “an "emergency" service may be handled with the highest priority compared, for example, to a "data logging" service. For a service having a service priority of "emergency", the service manager may make sure that no other service is going to interfere with it, being that the "emergency" service has the highest priority. For example, any service using the system for low latency communication may be shut off so that the emergency service may use the system at its full performance.”) 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply Tavares cutting off (communication shut off) communications based on determination reference (emergency event) information to apply to Frerking’s teaching of reservation of bandwidth because this modification would ensure that the emergency event would have higher priority and more resource to successfully communicate the urgent information.
	
Regarding claim 2,  Frerking and Tavares teach teach the aircraft terminal device according to claim 1, wherein the determination reference information is Tavares [0158] “an "emergency" service may be handled with the highest priority compared, for example, to a "data logging" service. For a service having a service priority of "emergency", the service manager may make sure that no other service is going to interfere with it, being that the "emergency" service has the highest priority. For example, any service using the system for low latency communication may be shut off so that the emergency service may use the system at its full performance.”) 
	
	Regarding claim 3, Frerking and Tavares the teach aircraft terminal device according to claim 1, wherein the determination reference information is a number of user terminals to which the base station device can allocate a communication resource for air-to-ground communication (Tavares, [0142] “AVs according to aspects of the present disclosure may prioritize some applications over others by, for example, giving a higher priority to serving the communication needs of applications requiring high-capacity, high-throughput, low-latency communication, or to those applications that are 
location-aware.”). 

	Regarding claim 4, Frerking and Tavares teach the aircraft terminal device according to claim 1, wherein the in-flight communication controller is configured to control communication with each user terminal in the aircraft via one or more repeaters (Frerking access point 1406) which are configured to relay in-flight communication between the aircraft terminal device and the multiple user terminals, and wherein the in-Tavares [0158] “an "emergency" service may be handled with the highest priority compared, for example, to a "data logging" service. For a service having a service priority of "emergency", the service manager may make sure that no other service is going to interfere with it, being that the "emergency" service has the highest priority. For example, any service using the system for low latency communication may be shut off so that the emergency service may use the system at its full performance.”) 

	Regarding claim 6, Frerking and Tavares teach the aircraft terminal device according to claim 1, wherein the in-flight communication controller is configured to control communication with each user terminal in the aircraft via one or more repeaters which are configured to relay in-flight communication between the aircraft terminal device and the multiple user terminals, and wherein the in-flight communication controller cuts off communication with the at least one of the multiple user terminals by prohibiting the at least one of the multiple user terminals from communicating with the one or more repeaters (Tavares [0158] “an "emergency" service may be handled with the highest priority compared, for example, to a "data logging" service. For a service having a service priority of "emergency", the service manager may make sure that no other service is going to interfere with it, being that the "emergency" service has the highest priority. For example, any service using the system for low latency communication may be shut off so that the emergency service may use the system at its full performance.”)

	Regarding claim 7, Frerking and Tavares teach the aircraft terminal device according to claim 1, wherein, when the aircraft terminal device performs a handover from the base station device to a new base station device, the in-flight communication controller restarts communication with the user terminals with which the in-flight communication controller has cut off communication (Frerking “[0047] Referring back to FIG. 5, in at least one embodiment, the air-to-ground communications system is used for communications sessions that have relatively high-latency intolerance ..  However, under certain circumstances, the air-to-ground communications system may have poor performance (e.g., when the aircraft is located over a large body of water or performs a banking turn or engages in other orientation that degrades the air-to-ground signal quality), and in-flight communications system (e.g., in-flight connectivity controller 1418 of FIG. 10) coordinates a hand-off of a communications session from the air-to-ground”).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung  Lam/
Examiner, Art Unit 2617


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646